Citation Nr: 1703605	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  16-08 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother




		ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In pertinent part, the RO denied service connection for bilateral hearing loss and stress and anxiety.  This matter is currently under the jurisdiction of the RO in Seattle, Washington.

Within one year of the April 2013 rating action, VA associated new and relevant medical evidence with the claims file.  In a December 2014 rating decision, the RO continued denials of the above claims.  In December 2014, the Veteran timely appealed that denial.  

Although the Veteran did not appeal the April 2013 rating decision, new, relevant medical evidence was added to the claims file within one (1) year of that rating decision.  Pursuant to 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Therefore, the Board finds that the April 2013 rating decision is the one on appeal.  

In October 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge by videoconference; a transcript of that hearing is of record.  

The Board notes that the Veteran has claimed entitlement to service connection for various psychiatric disorders, including anxiety, stress, and PTSD.  Construing the claim liberally, however, the Board finds that it should be characterized as one for service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  The issue is thus restated on the title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As to the claim for service connection for bilateral hearing loss, the Veteran underwent a VA examination in November 2012.  At that time, the examiner found that the Veteran did not have hearing loss under VA standards.  However, during his October 2016 hearing, the Veteran indicated that his hearing loss had worsened.  As the Veteran's hearing loss may now meet VA standards, a new VA examination should be provided to the Veteran.

The Veteran has claimed to have an acquired psychiatric disorder due to service.  During his October 2016 Board hearing, he essentially claimed that his psychiatric disorder started in service and has been chronic since that time.  His brother reported that the Veteran had changed after returning from service (p. 23).  

During the October 2016 Board hearing, the Veteran also claimed to have PTSD from various incidents, including getting a summarized Article 15 in basic training for going to the PX to get food (p. 12); getting in a fight in the barracks with a soldier that had used a racial slur (though the incident did not get reported) (p. 14); getting in a fight with a soldier "S" with whom he shared a room in Swankfort, Germany (which also did not get reported) (p. 16); and having a Sergeant "B" harass him, which led the Veteran to want to kill him (while stationed in Fort Campbell, Kentucky) and Sergeant "B" giving him an Article 15 (p. 18).  The Veteran has also provided stressor statements, including one by him dated in May 2013 and an unsigned, undated one from R.G., received in July 2014.

The Board notes that in October 2014 the RO made a formal finding of a lack of information required to corroborate stressors associated with PTSD.  Also, in March 2014, the RO appears to have requested, and received, the Veteran's entire personnel file from the National Personnel Record Center (NPRC).  The AOJ should verify that the Veteran's full personnel file has been associated with the claims file, to include any Article 15s (as reported during the October 2016 Board hearing) if they exist.  The AOJ should further perform any additional stressor development it deems warranted, given the Veteran's new October 2016 stressor reports.  

The Board further notes that, in April 2013, a VA mental health social worker diagnosed the Veteran with PTSD and depressive disorder, not otherwise specified.   In August 2013, a VA psychologist reported treatment for anxiety.  A VA examination should be obtained to determine if the Veteran has a current, acquired psychiatric disorder etiologically related to service.  

As to both claims, November 2014 VA medical records indicate that the Veteran may have applied for Social Security Administration (SSA) disability benefits.  As such, a remand is necessary in order to obtain any determination pertinent to any claim for SSA benefits, if made, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Additionally, any unassociated VA medical records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. (a) The AOJ should obtain any unassociated VA treatment records.  

(b) The AOJ should contact the SSA and obtain any administrative decisions and all medical records used in adjudicating any award of disability benefits, if made.

2.  The AOJ should (a) verify that all service personnel records, to include any Article 15s that were  reported by the Veteran during the October 2016 Board hearing, are associated with the claims file and (b) perform any additional stressor development/verification it deems warranted.  

3.  After the above development has been completed, arrange for the Veteran to undergo a VA psychiatric examination.  The claims file should be made available for review.

The examiner should address the following:

(a) Does the Veteran meet the criteria for any psychiatric disorder? If the answer is "Yes," please provide the diagnosis for EACH such mental disorder found to exist.

(b) For EACH diagnosis of an acquired psychiatric disorder, is it at least as likely as not (probability of at least 50 percent) that any such mental disorder developed during, was caused by, or is it the result of, any event that occurred during service, to include any verified stressors (if found by the AOJ)?

(c)  For EACH diagnosed psychosis, is it at least as likely as not (probability of at least 50 percent) that any such psychoses developed within one year of the Veteran's October 1987 separation from service?

An explanation is requested for any opinion given.  

4.  Provide the Veteran with a VA audiological examination to determine the existence and etiology of any bilateral hearing loss found.  The Veteran's file should be made available to and be reviewed by the examiner.

After review of the record and evaluation, if the Veteran has a hearing loss disability, the examiner should provide an opinion as to whether the Veteran's bilateral hearing loss is at least as likely as not (i.e. 50 percent probability or more) etiologically related to his period of active service, to include his noise exposure.  For the purposes of this examination only, the VA examiner should consider the Veteran's lay statements to be credible evidence of in-service and post-service symptoms.

The opinion should be supported by a complete explanation.  

5.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




